Per Curiam.
It appearing that the order complained of commits the infant, Allen Whitney Rucker, to the custody of his mother, Annie Maye Rucker, “for the duration of the present war, or for so long as its father, L. W. Rucker, shall remain in the United States army;” and it being suggested that the said L. W. Rucker has been discharged from service in the United States army, and hence that the said order is no longer effective, and that no order now made herein by this court will affect the present custody of said infant or the substantial rights of the parties to this litigation; therefore, it is ordered that this case be remanded to the corporation court of the city of Hopewell for final disposition according to law.